   Case 1:18-cv-05912-JGK-RWL Document 141 Filed 03/17/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
GINA WILLIAMS,

                     Plaintiff,                18-cv-5912 (JGK)

          - against -                          ORDER

NEW YORK CITY HOUSING AUTHORITY,
CAROLYN JASPER, CESAR GONZALEZ,
MATTHEW HOFFMAN, RODNEY DAVIS, AND
THELMA WATKINS,

                    Defendants.
────────────────────────────────────

JOHN G. KOELTL, District Judge:
     The plaintiff submitted papers which the Court filed on ECF

to assure that the papers were in the record and that the

defense got copies of the papers.     The defense thereupon

contacted chambers asking why the Court entered an Order.         The

Court wanted to assure that the submissions by the plaintiff

were properly handled.

     The motion for a preliminary injunction is properly before

this Court, rather than the Magistrate Judge.


SO ORDERED.

Dated:    New York, New York
          March 17, 2021
                                         ____/s/ John G. Koeltl___
                                             John G. Koeltl
                                      United States District Judge
